ACCEPTED
                                                                                                   14-17-00586-CR
                                                                                   FOURTEENTH COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                                 5/16/2018 4:46 PM
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK


                    THE LAW OFFICES OF SETH KRETZER
                             440 LOUISIANA STREET; SUITE 1440
                                   HOUSTON, TX 77002                           FILED IN
                                                                        14th COURT OF APPEALS
TELEPHONE (713) 775-3050                                                   HOUSTON,       TEXAS
                                                                            TELECOPIER (713)    929-2019
SETH@KRETZERFIRM.COM                                                            S KYPE : S ETH .K
                                                                        5/16/2018 4:46:40 PM RETZER
                                         May 16, 2018                   CHRISTOPHER A. PRINE
                                                                                  Clerk

Fateh Al-Saadi (TDCJ # 02158294)
Dominguez Unit
6535 Cagnon Road
San Antonio, TX 78252-2202

        Re:      NO. 14-17-00586-CR; NO. 14-17-00587-CR

        Mr. Al-Saadi:

        On May 15, 2018, the Fourteenth Court of Appeals granted the motion to

withdraw I filed incident to my Anders brief. The opinion is attached

        Tex. R. App. P. 6.5 provides:

        (c) If Motion Granted. --If the court grants the motion, the withdrawing attorney
        must immediately notify the party, in writing, of any deadlines or settings that the
        attorney knows about at the time of withdrawal but that were not previously
        disclosed to the party. The withdrawing attorney must file a copy of that notice
        with the court clerk.

        Under Rule 68.2(a), you have thirty days from the date of the opinion to file a

Petition for Review in the Court of Criminal Appeals. Thirty days from May 15, 2018 is

June 14, 2018.

        Under Rule 68.2(c), you may file a motion to extend the deadline in the CCA “no

later than 15 days after the last day for filing the petition.”

                                                        Sincerely,


                                                        Seth Kretzer